UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7910



CURTIS L. WRIGHT,

                                              Plaintiff - Appellant,

          versus


WILLIAM SONDERVAN, Commissioner and Former
Commissioner    of   Maryland    Division   of
Corrections, sued in his individual and
official capacity; PATRICIA ALLEN, Deputy
Commissioner    of   Maryland    Division   of
Corrections, sued in her individual and
official capacity; THOMAS CORCORAN, Former
Warden of the Maryland Correctional Adjustment
Center, sued in his individual and official
capacity; SEWALL SMITH, Warden of the Maryland
Correctional Adjustment Center, sued in his
individual and official capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-3378-WDQ)


Submitted:   March 25, 2005                 Decided:   April 21, 2005


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Curtis L. Wright, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Phillip Michael Pickus, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Curtis L. Wright appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm substantially for the reasons stated by the district court.

See Wright v. Sondervan, No. CA-03-3378-WDQ (D. Md. filed Nov. 3,

2004; entered Nov. 4, 2004).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 3 -